


110 HR 7030 IH: To make available for oil and gas leasing, under the

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7030
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To make available for oil and gas leasing, under the
		  2007–2012 oil and gas leasing program, areas of the Outer Continental Shelf for
		  which expenditures for such leasing are prohibited on September 19,
		  2008.
	
	
		1.Leasing under 2007–2012
			 leasing program of areas of OCS subject to limitation on
			 expendituresAny area of the
			 Outer Continental Shelf for which expenditure of Federal funds for oil and gas
			 leasing is prohibited on September 19, 2008, may be leased under the 2007–2012
			 oil and gas leasing program under section 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) effective upon the termination of such
			 prohibition.
		
